             Case 6:21-cv-00081 Document 1 Filed 01/28/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


  ROCK CREEK NETWORKS, LLC,

                                                      Case No. 6:21-cv-00081
               Plaintiff

                                                      JURY TRIAL
               v.
                                                      DEMANDED
  REALTEK SEMICONDUCTOR
  CORP.,

               Defendant


                COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Rock Creek Networks, LLC (“Plaintiff” or “RCN”) files this

Complaint against Defendant Realtek Semiconductor Corp. (“Realtek” or

“Defendant”) for infringement of RCN’s patent: U.S. Patent No. 6,671,750 (PX-750

attached).

                                 THE PARTIES

      1.      Plaintiff and patent owner RCN is a Texas limited liability company

with its headquarters and principal place of business in Waco, Texas.

      2.      On information and belief, Defendant Realtek is a Taiwanese company

with its principal place of business at No. 2, Innovation Road, II, Hsinchu Science

Park, Hsinchu 300, Taiwan, ROC.
           Case 6:21-cv-00081 Document 1 Filed 01/28/21 Page 2 of 8




                          JURISDICTION AND VENUE

      3.     This is a patent suit brought under the United States Patent Act, namely

35 U.S.C. §§ 271, 281, and 284-285, among other laws. This Court has subject-

matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

      4.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b).

Defendant markets, sells, and delivers accused products in this District, directs and

instructs customers and end users how to use the accused products in this District,

and has committed acts of infringement in this District.

                          NOTICE OF RCN’S PATENT

      5.     Plaintiff is the owner, by assignment, of U.S. Patent No. 6,671,750 (the

“’750 Patent”), titled LAN INTERFACE, which issued on December 30, 2003. A

copy of the ’750 Patent is attached hereto as Exhibit PX-750.

      6.     RCN possesses all rights of recovery under the Asserted Patents.

      7.     Defendant has been on notice of the ’750 Patent at least as early as the

date it received service of this complaint.

                            REALTEK’S PRODUCTS

      8.     On information and belief, Realtek makes, imports, sells, offers to sell,

distributes, licenses, markets and/or uses Network Interface Controllers such as

RTL8125AP-CG and PHYceivers such as RTL8221B(I)-CG, RTL8211F-CG,

RTL8211FD-CG, RTL8211FI-CG, RTL8211FDI-CG (“the Accused Products”).



COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 2
            Case 6:21-cv-00081 Document 1 Filed 01/28/21 Page 3 of 8




      9.     The Accused Products conform with the IEEE 802.3az Energy Efficient

Ethernet (EEE).     https://www.realtek.com/en/products/communications-network-

ics/item/rtl8125ap-cg. This mode saves energy by putting part of the transmission

circuit into low power mode when a link is idle so that the Ethernet links use power

only during data transmission. The Accused Products also provide a wake-on LAN

functionality.      https://www.realtek.com/en/products/communications-network-

ics/item/rtl8125ap-cg.

      10.    According to Realtek, the Telco-class Layer 2 Gigabit Carrier Ethernet

Switch            includes           advanced            QoS             capabilities.

https://www.zyxel.com/in/en/uploads/images/ds_mgs3712c.pdf.




https://www.realtek.com/en/products/communications-network-ics/item/rtl8221b-i-cg.

Id




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 3
            Case 6:21-cv-00081 Document 1 Filed 01/28/21 Page 4 of 8




Id.

                            COUNT I
              INFRINGEMENT OF U.S. PATENT NO. 6,671,750

      11.    Plaintiff realleges and incorporates by reference the allegations in the

preceding paragraphs as if fully set forth herein.

      12.    The ’750 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.

      13.    Plaintiff is the owner by assignment of the ’750 Patent.


COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 4
            Case 6:21-cv-00081 Document 1 Filed 01/28/21 Page 5 of 8




      14.    The Accused Products are designed to connect to provide interactive

services using applications.

      15.    Upon information and belief, Defendant has infringed and continue to

infringe one or more claims, including Claim 1, of the ’750 Patent by making, using,

importing, selling, and/or, offering for sale the Accused Products in the United States

without authority.

      16.    Defendant has infringed and continues to infringe the ’750 Patent either

directly or through the acts of inducement in violation of 35 U.S.C. § 271.

      17.    Defendant encourages others, including their customers, to use the

Accused Products in the United States without authority.

      18.    Claim 6 of the ’750 Patent recites:

             6.      A LAN interface comprising:

             a LAN controller for processing a signal transmitted from a terminal

                     connected to an I/O bus and then transmitting a processed signal

                     to said counter device, and for processing a signal transmitted

                     from said counter device and then transmitting a processed signal

                     to said connection device;

             a separator connected between said LAN controller and said I/O bus,

                     for electrically disconnecting said LAN controller from said I/O

                     bus; and


COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 5
            Case 6:21-cv-00081 Document 1 Filed 01/28/21 Page 6 of 8




             a link pulse detector for operating on a predetermined voltage supplied

                   via said I/O bus and detecting a link pulse from said counter

                   device connected to said connection port; and

             wherein said link pulse detector, when detecting a link pulse output

                   from the counter device, controls the LAN controller and the

                   isolation section to controllably bring them to an operation state

                   thereof and, when not detecting a link pulse output from the

                   counter device, controls the LAN controller and the isolation

                   section to controllably bring them to a non-operation state.

      19.    As exemplified in the information referenced in the above paragraphs

and the use of one or more of the Accused Products, the Accused Products include a

LAN interface that has LAN controller for processing a signal transmitted from a

terminal connected to an I/O bus and then transmitting a processed signal to said

counter device, and for processing a signal transmitted from said counter device and

then transmitting a processed signal to said connection device.

      20.    The Accused Products have a LAN interface that has a separator

connected between said LAN controller and said I/O bus, for electrically

disconnecting said LAN controller from said I/O bus.

      21.    The LAN interface includes a link pulse detector for operating on a

predetermined voltage supplied via said I/O bus and detecting a link pulse from said


COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 6
            Case 6:21-cv-00081 Document 1 Filed 01/28/21 Page 7 of 8




counter device connected to said connection port.

      22.    In operation, the link pulse detector, when detecting a link pulse output

from the counter device, controls the LAN controller and the isolation section to

controllably bring them to an operation state thereof and, when not detecting a link

pulse output from the counter device, controls the LAN controller and the isolation

section to controllably bring them to a non-operation state.

      23.    Defendant’s infringing activities are and have been without authority or

license under the ’750 Patent.

      24.    Plaintiff is entitled to recover from Defendant the damages sustained

by Plaintiff as a result of Defendant’s infringing acts, which, by law, cannot be less

than a reasonable royalty, together with interest and costs as fixed by this Court,

pursuant to 35 U.S.C. § 284.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter judgment

against Defendant:

      1.     declaring that the Defendant has infringed the ’750 Patent;

      2.     awarding Plaintiff its damages suffered as a result of Defendant’s

             infringement of the ’750 Patent;

      3.     awarding Plaintiff its costs, attorneys’ fees, expenses, and prejudgment

             and post-judgment interest; and



COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 7
           Case 6:21-cv-00081 Document 1 Filed 01/28/21 Page 8 of 8




      4.     granting Plaintiff such further relief as the Court deems just and proper.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues so triable pursuant to Fed.

R. Civ. P. 38.


Dated: January 28, 2021                   Respectfully Submitted,

                                          By: /s/ Cabrach Connor
                                          Cabrach J. Connor
                                          State Bar No. 24036390
                                          cab@connorkudlaclee.com
                                          John M. Shumaker
                                          State Bar No. 24033069
                                          Email: john@connorkudlaclee.com
                                          CONNOR KUDLAC LEE PLLC
                                          609 Castle Ridge Road, Suite 450
                                          Austin, Texas 78746
                                          512.777.1254 Telephone
                                          888.387.1134 Facsimile
                                          ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 8
